Citation Nr: 1627931	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-44 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a lung disorder, to include bronchitis and residuals of pneumonia. 

2.  Entitlement to service connection for a lung disorder, to include bronchitis and residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Army Reserve from February to April 1986.  

In December 2014, the Board reopened and denied on the merits the appellant's service connection claim for a lung disorder, to include bronchitis and residuals of pneumonia.  He appealed this decision to the Veterans Claims Court.  In a February 2016 memorandum decision, the Court vacated the Board's December 2014 decision, and remanded the issue to the Board for further consideration.  

The Board notes that the Court's February 2016 decision vacated the entirety of the December 2014 Board decision as it pertained to the service connection claim for a lung disorder, to include that portion of the Board decision which found new and material evidence had been received to reopen the claim.  Thus, the Board will again address the receipt of new and material evidence prior to considering the merits of the service connection claim.  

Also within the December 2014 Board action, the issues of whether new and material evidence had been received to reopen service connection for pleuropericarditis and for organic heart disease were remanded for additional development.  Those issues were returned to the Board in January 2016, at which time the Board concluded new and material evidence had not been received to reopen service connection for organic heart disease, and denied reopening the same.  The Board further concluded new and material evidence had been received to reopen service connection for pleuropericarditis, and that issue was reopened and subsequently denied on the merits.  Thus, these appeals of these two issues are no longer before the Board.  

The issue will be reopened and is further addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In September 2000, the RO found that no new and material evidence had been received in order to reopen the appellant's claims for service connection for bronchitis and residuals of pneumonia.  He did not file a timely appeal of this determination and the decision became final.

2.  Evidence received since the RO's September 2000 decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for a lung disorder, including bronchitis and residuals of pneumonia, and relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The September 2000 RO decision that denied reopening of a claim for service connection for a lung disorder, including bronchitis and residuals of pneumonia, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence relating to the claim of service connection for a lung disorder, including bronchitis and residuals of pneumonia, received since the September 2000 RO decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen a service connection claim for lung disorder.  This claim was previously and finally denied in a September 2000 rating decision, and he contends he has submitted new and material evidence since that time.  

Generally, a claim which has been denied in a final unappealed rating decision or a rating decision that was appealed to the Board and remained denied, may not be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c), (d)(3); 38 C.F.R. §§ 20.1100, 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Historically, the RO most recently and finally denied service connection for a lung disorder in September 2000 on the basis that new and material evidence had not been received to reopen the claim.  The appellant did not file a timely notice of disagreement regarding this determination; thus, this rating decision became final.  38 U.S.C.A. § 7105(c).  

Since the prior final denial of the claim in September 2000, recent evidentiary submissions have included private treatment records.  Among these records are treatment reports from the Lexington Clinic, to include a July 2001 letter from a private physician.  In this letter, the physician diagnosed a respiratory disorder, cylindrical bronchiectasis, which was possibly related to an in-service bout of pneumonia.  

Having reviewed the evidentiary submissions since September 2000, the Board finds that new and material evidence to reopen service connection for a lung disorder has been received.  Specifically, the July 2001 letter diagnosed a current respiratory disorder and suggested a possible nexus to service.  This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence establishes a current diagnosis of a lung disorder which is related to service, the lack of evidence of which was one basis of the prior final denial of service connection.  Therefore, the claim is reopened and the appeal is granted to this extent.  

Finally, due to the favorable nature of this Board action, VA's duties to notify and assist claimants need not be further discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a lung disorder is granted.  


REMAND

The appellant seeks service connection for a lung disorder, to include bronchitis and residuals of pneumonia.  He contends he contacted a respiratory disorder during his brief period of ACDUTRA in the 1980s and has experienced recurrent respiratory disorders since that time.  For the reasons to be discussed below, remand of this claim is warranted.  

First, the appellant contends VA has not obtained all relevant private medical records.  VA has a duty to assist a claimant in obtaining relevant VA and private treatment records.  See 38 U.S.C.A. § 5103A.  He has previously reported receiving treatment at the Lexington Clinic from the mid-1990s onward.  VA previously requested such treatment records in June 2009, and these were received in June 2009.  He asserts, however, that the full treatment records were not obtained, as no records dated prior to 2001 were received by VA.  For example, he noted that the Lexington Clinic records make reference to a CT scan of the lungs conducted in the mid-1990s, but films or a radiographic report of this scan are not found within the file.  The agency of original jurisdiction must therefore make a request for complete treatment records from this facility.  

Next, the appellant asserts that VA failed to obtain private treatment records from Dr. W.M., M.D., of Jessamine Medical.  He has reported receiving treatment from Dr. M. since the mid-1990s for respiratory disorders.  As this evidence is potentially pertinent to the pending claim, VA must make appropriate efforts to obtain it and associate it with claims folder.  In the alternative, he is notified that he may obtain such evidence on his own behalf and submit it to VA for consideration.  

Finally, the appellant asserts that the March 2010 VA examination and opinion was inadequate, as the examiner did not have access to the aforementioned private treatment records, a fact the VA examiner himself noted in the examination report.  The examiner wrote, "I am unable to review the films from the past and comment on the presence or absence of radiographic abnormalities in the past so I am unable to establish if he had radiographic evidence of lung disease" during or following service.  Also, additional private medical records were added to the claims file in December 2011, and thus could not have been reviewed by the March 2010 examiner.  Therefore, an updated medical opinion is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and request the names and contact information for any private medical care providers, to include but not limited to, the Lexington Clinic and Dr. W.M. of Jessamine Medical, who have treated him for respiratory disorders since his separation from ACDUTRA.  

After obtaining appropriate authorization, request all pertinent records not already received from any facility or treatment provider cited by the appellant.  Any negative responses must be noted in the record.  

2.  Return the claims file to the examiner who conducted the March 2010 examination, if available.  If that examiner is unavailable, a suitable clinician may be utilized.  All pertinent symptomatology and findings should be reported in detail.  The appellant need not be scheduled for an in-person physical examination unless the clinician determines that such an examination is necessary to comply with this remand.  

The claims file should be made available to the clinician, who should indicate on the examination report that he/she has reviewed the record in conjunction with the assessment.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  

The clinician should offer the following opinions:

a)  Is it as likely as not (a 50 percent or greater probability) that any currently-diagnosed lung or respiratory disorders had their onset during a period of ACDUTRA in the 1980s, manifested to a compensable degree within a year of the period of ACDUTRA, or are due to or the result of an in-service disease or injury?  

b)  Is it as likely as not (a 50 percent or greater probability) that any in-service lung or respiratory disorder caused or resulted in a higher post-service instance of colds, upper respiratory infections, or other recurrent respiratory or breathing disorders?  

In providing the requested opinion, the clinician is reminded that the appellant is competent to testify regarding such observable symptomatology as shortness of breath or other observable symptoms.  A complete rationale for any provided medical opinion is necessary.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).
Department of Veterans Affairs


